Boyles, J.
(dissenting). I am not in accord with Chief Justice North’s conclusion that Heller, a widower who has survived his former wife Hazel, a de*201ceased daughter of the testatrix, is entitled to the exemption and preferential rate allowed by our inheritance tax statute to the husband of a daughter of the testatrix.
The Chief Justice relies on decisions in New York, Illinois and New Jersey. It may be conceded that the surrogate’s court in New York,1 and the supreme courts of Illinois2 and New Jersey3 have held that “husband of a daughter” in their inheritance tax statutes also meant “widower” of a daughter. But it is important to note that each of said States4 has amended its statute law and now has in its statute a provision expressly exempting “the husband or widower of a daughter.” Our statute law does not so provide, and if this is to be put into the law of this State it should be done by legislation, not by judicial fiat. We might with more propriety follow the general rule set forth in 51 Am Jur, p 527, § 524, with several pages of supporting citations construing various statutes granting exemptions from taxation under many different circumstances:
“An exemption from taxation must be clearly defined and founded upon plain language, without doubt or ambiguity. Whenever doubt arises it is to be resolved against the exemption.”
Briefly, the circumstances of this case are as follows: Florence Atherton, the testatrix, died April 25,1950. The inheritance taxes upon transfers from her estate accrued and became due and payable as of that date.
*202“All taxes imposed by this act shall accrue and be due and payable at the time of transfer, which is the date of death.” CL 1948, § 205.203 (Stat Ann 1950 Rev §7.564).
Charles J. Heller, the appellant herein, became the executor under her will, and the residuary legatee. On the above date, April 25, 1950, he was a single man, a widower, having survived the death in 1946 of Hazel E. Heller, a daughter of the testatrix. On April 25,1950, Heller obviously was not then “the husband of a daughter,” and hence entitled to the exemption allowed by CL 1948, § 205.202 (Stat Ann 1950 Rev § 7.562), unless we add, the husband or toidower of a daughter. Said statute provides:
“Where the person or persons entitled to any beneficial interest in such property shall be the * * * wife or widow of a son, or the husband of a daughter, * * * such transfer of property of the clear market value of $5,000 shall be exempt from all taxation under this act.”
“It is a cardinal rule that exemption statutes — unlike homestead statutes — should receive a strict construction. Cooley on Taxation (2d ed), p 205. Statutes providing for exemption from taxation must be understood as exempting only as therein specified.
“A grant of exemption is never presumed; on the .contrary, in all cases of doubt as to the legislative intention, or as to the inclusion of particular property within the terms of the statute, the presumption is in favor of the taxing power, and the burden is on the claimant to establish clearly his right to exemption.” St. Joseph’s Church v. City of Detroit, 189 Mich 408.
“Statutes and provisions exempting persons or property from taxation are strictly construed.” McConnell v. Township of Lake, 191 Mich 544; Remus v. City of Grand Rapids, 274 Mich 577.
“Exemptions from taxation are not favored.” Doane v. Pere Marquette R. Co., 247 Mich 542.
*203The exemption statute involved in this case was considered by us in Re Gay’s Estate, 310 Mich 226. In that case the appellants claimed that Elizabeth and William Bottje, the children of one Ann Pratt Bottje who “stood in the mutually-acknowledged relation” of parent and child with Netta Cole Gay, the testatrix, were entitled to the exemption, on the theory that the testatrix was their grandparent. The Court in denying the claim said:
“Appellants claim that the Bottje children are persons to whom Netta Cole Gay stood in the mutually-acknowledged relation of a grandparent, and for that reason are entitled to the preferential classification afforded those to whom a decedent stands in the mutually-acknowledged relation of a parent. In that respect the language of the act is clear and unambiguous. Had the legislature intended to include grandparent in the exemption the act would read ‘mutually-acknowledged relation of a parent or grandparent.’ If the act is to be construed as urged by appellants the changé must come by legislation, not by judicial fiat. Plain, unambiguous language in a statute leaves no room for judicial construction and must be given effect according to the plain meaning of the words. Smith v. City Commission of Grand Rapids, 281 Mich 235.”
“As a general rule an exemption from taxation is subject to a somewhat strict construction. It may not rest in inference or implication. It must be granted in clear and specific terms.” Detroit Edison Co. v. Department of Revenue, 320 Mich 506.
See, also, Charles E. Austin, Inc., v. Secretary of State, 321 Mich 426.
Ohio and Maine* do not follow the result reached in New York, which the Chief Justice supports. I do not agree that we should follow the decisions of *204the New York courts or the subsequent change in its statute law to the extent of enlarging the exemption in the statute law of this State.
“The mere fact that the Michigan inheritance tax law was adopted from the statute law of New York does not necessarily require that decision in this Court be controlled by the prior construction placed upon the statute law of New York by its courts. However, such decisions are of importance and must be given weight in construing the statute law in this State.” In re Rackham’s Estate, 329 Mich 493.
The order of the court below should be reversed and the cause remanded by it to the probate court for determination of the inheritance tax upon the transfer from the estate of the testatrix to the appellant without the exemption or preferential rate treatment accorded by our statute to the husband of a daughter of the testatrix. No costs, a public question as to the construction of a statute being involved.
Sharpe, J., concurred with Boyles, J.

 In re Say’s Estate, 13 Misc 480 (35 NYS 481).


 People v. Snyder, 353 Ill 184 (187 NE 158, 88 ALR 1012).


 Clay v. Edwards, 84 NJL 221 (86 A 548).


 See 59 McKinney’s Consol Laws NY 1951 Cum Pocket Part, § 249q, subd b; 120 Smitli-Hurd Illinois Statutes, § 375; 54 NJSA, § 34-2, subd c. Por the same provision included by statute in other States, see California Revenue & Taxation Code, pt 8, div 2, § 13308, enaeted by laws of 1943, eh 658, as amended September 19, 1947 (Laws 1947, eh 734, §1); Colorado Stats Ann (1935), eh 85, art 3, § 14; Delaware Rev Code (1935), .art 10, eh 6, § Í02.


 Tax Commission of Ohio v. Hirsch, 31 Ohio App 325 (167 NE 400); Canal National Bank of Portland v. Bailey, 142 Me 314 (51 A2d 482).